UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 29, 2013 SEVCON, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-9789 04-2985631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 155 Northboro Road Southborough, MA 01772 (Address of principal executive offices and zip code) (508) 281-5510 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On January 29, 2013, the Registrant issued a press release announcing its financial results for the fiscal quarter ended December 29, 2012.A copy of the press release is hereby furnished as Exhibit 99.1 to this report and is incorporated by reference herein. Item 5.07. Submission of Matters to a Vote of Security Holders On January 29, 2013, the Registrant held its annual meeting of stockholders.Three proposals were before the meeting: (1) the election of Marvin Schorr, David Steadman and Maarten Hemsley as directors of the Registrant to serve until the 2016 annual meeting; (2) the ratification of the appointment of McGladrey LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending September 30, 2013 (fiscal 2013); and (3) the approval of the compensation of the Registrant’s executive officers. The votes with respect to the proposals are set forth below. (1) Election of Directors of the Registrant to serve until the 2016 annual meeting: Name of Director Nominee For Withheld Broker Non-Votes 1Marvin Schorr 2) David Steadman 3) Maarten Hemsley (2) Ratification of the appointment of McGladrey LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending September 30, 2013 (fiscal 2013): For Against Abstain (3) Approval of the compensation of the Registrant’s named executive officers: For Against Abstain BrokerNon-Votes Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release issued by the Registrant on January 29, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEVCON, INC. Dated:January 30, 2013 By: /s/ Paul N. Farquhar Paul N. Farquhar Vice President and Chief Financial Officer EXHIBIT INDEX Press Release issued by the Registrant on January 29, 2013.
